Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTIONThis is a response to the election with traverse filed on 7/11/2022.
After reconsideration, the Examiner determined that the claim groups 
recite substantially similar subject matter, therefore, the restriction has been withdrawn.  All claims 1-5, 9-12, 18-20 and 22-29 will be considered in this office action.
Claims  1-5, 9-12, 18-20 and 22-29  are allowed. 

Examiner Comment
	In the IDS submitted on 7/28/2019, the non-patent literature citation no. 5 has been crossed out because this document submitted without date/year.
	If date is not available or unknown to the Applicant, the Applicant should indicate  “DATE UNKNOWN” or “DATE NOT AVAILABLE”.

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims  1-5, 9-12, 18-20 and 22-29  are allowed are allowed because the prior art does not teach or suggest a method for detecting defects in a semiconductor device having combinations of elements in the claims including, among other limitations, the following features in independent claim 1 and similarly recited independent claims 11 and 20:
pre-training a pre-trained convolutional neural network model using a
sampled clean data set extracted from a first data set;

training a normal convolutional neural network model and a label-noise
convolutional neural network model using first data of the first data set and the
pre-trained convolutional neural network model;
outputting a first prediction result on whether second data of a second
data set is good or bad using the second data and the normal convolutional
neural network model;
outputting a second prediction result on whether the second data is good
or bad using the second data and the label-noise convolutional neural network
model;
comparing the first prediction result with the second prediction result to
perform noise correction when there is a label difference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 

Correspondence Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Dinh whose telephone number is 571-272-1890. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jack Chiang can be reached on 571-272-7483. The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/PAUL DINH/          Primary Examiner, Art Unit 2851